DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 18 March 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 18 September 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 June 2018.

Priority
The instant Application is a 371 National Stage application, filed 7/17/2016, which claims priority to PCT/JP2014/077603, filed 10/16/14, which claims priority to Japanese Application JP2014006464, filed 01/17/2014.  A certified copy of Japanese Application JP2014006464, in Japanese, is provided in the instant Application.  Therefore, the earliest possible priority for the instant Application is 01/17/2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0107071 to Couillard-Despres further in view of WO2013/183774 to Nakano et al. (of record, cited on Applicant’s IDS dated 7/6/13, hereinafter “Nakano”).  This rejection is repeated for the same reasons of record as set forth in the Official action mailed 30 July 2019. A response to applicant’s traversal follows the reiterated rejection below.
The earliest possible priority for the instant Application is 01/17/2014. The publication date for WO2013/183774 to Nakano, is 12/12/13.  The disclosure of WO2013/183774 to Nakano is in Japanese; therefore the following rejection is based off of US Patent Application Publication 2015/0132787, also of record, which is the 371 Application of the Nakano reference, and is in English. 
The Nakano reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
The claimed invention embraces a method for producing a ciliary marginal zone stem cell, comprising the following step (i):
(i) floating culturing pluripotent stem cells to form a cell aggregate comprising a ciliary marginal zone-like structure, followed by either the following step (1) or step (2), or both of these steps: 
(1)    a step of floating culturing dispersed cells obtained by dispersing (a) the cell aggregate comprising a ciliary marginal zone-like structure generated in (i), (b) a ciliary marginal zone-like structure separated from the cell aggregate, or (c) cells collected from the cell aggregate, thereby obtaining a retinosphere comprising a ciliary marginal zone stem cell, and
(2)    a step of collecting stage specific embryonic antigen-1 positive cells from dispersed cells obtained by dispersing (a) [[a]] the cell aggregate comprising a ciliary marginal zone-like structure generated in (i), (b) a ciliary marginal zone-like structure separated from the cell aggregate, or (c) a retinosphere formed from the cell aggregate or ciliary marginal zone-like structure, thereby obtaining a stage specific embryonic antigen-1 positive cell population comprising a ciliary marginal zone stem cell,
wherein the ciliary marginal zone stem cell is stage specific embryonic antigen-1 positive, Rax gene positive, Chx10 gene positive, Rdh10 gene positive, Otx1 gene positive, Crx gene negative, and β-III tubulin gene negative and non-pigmented. 

    PNG
    media_image1.png
    235
    821
    media_image1.png
    Greyscale
primary and later aggregates (paragraphs [0325]-[0326]).





While Couillard-Despres does not disclose wherein the initial source of ciliary margin is derived from an in vitro culture of pluripotent stem cells under such conditions as to form a ciliary margin zone-like aggregate wherein the ciliary margin zone-like aggregate is dispersed as required by instant claim 1, is reiterated that the claimed invention does not actually require performing the manipulative step of in vitro culture of pluripotent stem cells as discussed above. 
Regarding the expression of the recited markers stage specific embryonic antigen-1 (SSEA-1), Rax, Chx10, Rdh10 and Otx1, and negative expression of Crx and β-III, Couillard-Despres is considered to reach these limitations inherently, since Couillard-Despres teaches performing steps that are substantially identical to those recited in claim 1, and which employ compositions substantially identical to those recited presently. Accordingly, the recited properties of marker expression profile are considered to naturally flow from practicing the steps of Couillard-Despres.

Claim 3 recites the method according to claim 1, wherein the steps (i) and (2) are performed, and wherein the dispersed cells in step (2) are cells obtained by dispersing (a) the cell aggregate comprising a ciliary marginal zone-like structure generated in step (i), or (b) a ciliary marginal zone-like structure separated from the cell aggregate. Couillard-Despres teaches at least dispersing cell aggregates comprising a ciliary marginal zone-like structure as discussed above with regard to claim 1. It is reiterated that step 2 merely requires collecting cells that express SSEA-1, a feature which is considered to be inherent as discussed above with regard to claim 1.
Claim 4 recites the method according to claim 1, wherein steps (i) and (1) are performed followed by performing the step (2), wherein the dispersed cells in step (1) are cells obtained by dispersing (a) the cell aggregate comprising a ciliary marginal zone-like structure generated in (i), or (b) a ciliary marginal zone-like structure separated from the cell aggregate, and the dispersed cells in step (2) are cells obtained by dispersing the retinosphere obtained in the step (1). Couillard-Despres teaches at least dispersing cell aggregates comprising a ciliary marginal zone-like structure as discussed above with regard to claim 1. It is reiterated that step 2 merely requires collecting cells that express SSEA-1, a feature which is considered to be inherent as discussed above with regard to claim 1.

While Couillard-Despres does not disclose wherein the initial source of ciliary margin is derived from an in vitro culture of pluripotent stem cells under such conditions as to form a ciliary margin zone-like aggregate wherein the ciliary margin zone-like aggregate is dispersed as required by instant claim 1, such a step is considered obvious in view of Nakano.
 Nakano discloses efficient methods of making a ciliary  marginal zone-like structure aggregate from pluripotent stem 
    PNG
    media_image2.png
    301
    237
    media_image2.png
    Greyscale
cells (paragraphs [0002], [0086]) by culturing pluripotent stem cells in suspension (paragraph [0051], examples 1 -5).  Nakano discloses the ciliary marginal zone-like aggregate is an in vitro method to  reproduce the in vivo ciliary marginal zone (paragraph [0002]) and that the ciliary marginal zone in vivo is a source of retinal stem cells (paragraph [0034]). Thus Nakano establishes that the ciliary marginal zone-like aggregate is an in vivo ciliary margin zone, solving a need in the art (paragraphs [0002], [0005], [0008])
 It would have been obvious to combine the disclosure of Couillard-Despres on methods of producing ciliary margin stem cells using isolated ciliary margin tissue isolates with the disclosure of Nakano on efficient methods of producing ciliary margin zone-like structure aggregates in vitro to arrive at the claimed invention:

    PNG
    media_image3.png
    539
    976
    media_image3.png
    Greyscale





A skilled artisan would have been motivated to use the ciliary margin zone-like structure aggregates of the ‘774 WO Document in the disclosure of Couillard-Despres because the ‘774 WO document establishes the ciliary margin zone-like aggregates are an equivalent to the in vivo ciliary margin and its methodology is an efficient means of generating such structures in vitro (Combining prior art elements according to known methods to yield predictable results, MPEP 2143(I)(A)).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because ciliary margin structures were known to comprise stem cells, and were known to form spheres in floating culture at the time of the invention.
With regard to claims 2-5, wherein the entirety of the cell aggregate comprising the ciliary marginal zone-like structure is dispersed or wherein the ciliary marginal zone-like structure is separated from the aggregate before dispersal, these claims are fully taught by Couillard-Despres as discussed above. Furthermore, it is noted that discloses the ciliary margin is 
With regard to claim 8, Couillard-Despres discloses the method of generating retinospheres includes serum media and one or more substances that act on the FGF and EGF pathways (paragraph [0325]). Nakano discloses the method includes serum free media, and one or more substances which act on the FGF and EGF pathways (paragraph [0089]; Examples).
With regard to claim 9, Couillard-Despres does not disclose the method comprising using a ROCK inhibitor as claimed.  However, Nakano discloses the methodology of culturing the pluripotent cells to form the cell aggregate comprising a ciliary margin zone-like structure utilizes Y27632, which is a ROCK inhibitor when forming the retinosphere aggregates.  Thus a skilled artisan would have been motivated to use the methodology established by Nakano when culturing the retinospheres from pluripotent cells as claimed. MPEP 2144.07 (Selection of a known material based on its suitability for its intended purpose).
With regard to claim 10, Couillard-Despres discloses some of the initial retinospheres are non-pigmented (paragraph [0326]); however Nakano discloses the aggregate comprising the ciliary margin zone-like structure is non-pigmented (RPE65 negative) (Example 4).


Response to Traversal
Applicant traverses the instant rejection by arguing that although Nakano that an aggregate comprising the ciliary margin zone-like structure is non-pigmented (RPE65 negative) in Example 4 of Nakano, the portion referred to is not a cell aggregate comprising a ciliary marginal zone-like structure. Applicant cites to Nakano as disclosing:
a method for producing a cell aggregate comprising a ciliary marginal zone-like structure, comprising a step of culturing a cell aggregate comprising a retinal tissue in which ChxlO positive cells are present in a proportion of 20% or more of the tissue in a serum-free medium or serum-containing medium each containing a substance acting on the Wnt signal pathway for only a period before the appearance of a RPE65 gene-expressing cell, followed by culturing the resulting “cell aggregate in which a RPE65 gene-expressing cell does not appear” in a serum-free medium or serum-containing medium each free of a substance acting on the Wnt signal pathway.

Applicant alleges that the “cell aggregate in which a RPE65 gene-expressing cell does not appear” is the cell aggregate obtained by the first step of the above-described method, and not a cell aggregate comprising a ciliary marginal zone-like structure.
This has been fully considered but is not persuasive. First, step (i) of the instantly claimed invention does not require producing a cell which is non-pigmented. Rather, the entire method as recited in the instant claim 1 is required to result in a non-pigmented cell. There is no requirement for a non-pigmented cell that results solely from step (i). This is precisely what the method referred to above from Nakano results in. Second, there is nothing recited in the instant claims that excludes extra steps. All method steps are recited as “comprising” rather than as “consisting of” which could conceivably exclude extra steps. As such there is no prohibition against the presence of extra steps. Third and critically, even if the alleged two step method of Nakano (i.e. a first 
It is also noted that the instant specification describes the exact same method disclosed by Nakano at paragraph [0100] of the instant specification. Since this portion of the instant specification appears to comprise the only part of applicant’s disclosure that relates to culturing pluripotent stem cells to form a cell aggregate comprising a ciliary marginal zone -like structure as now recited, the notion that reference to an identical disclosure in the prior art somehow does not read on the instant invention is spurious on its face. The rejection is considered proper and is maintained accordingly.

Claims 1-5, 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0107071 to Couillard-Despres further in view of  as applied to claims 1-5 and 8-12 above, and further in view of Temple et al. (“Temple”; U.S. Pre-Grant Publication Number 2013/0330302). This is a new rejection necessitated by the addition of newly added claim 20.
A description of claims 1-5 and 8-12 and their rejection over Couillard-Despres and Nakano is relied upon as discussed above. 
Claim 20 recites “[t]he method according to claim 1, wherein the step (i) comprises: 
(i-1) floating culturing an aggregate of pluripotent stem cells in a medium containing a substance acting on bone morphogenetic protein (BMP) signal transduction pathway to form a cell aggregate comprising a retinal tissue, and 
(i-2) culturing the cell aggregate obtained in (i-1) to form a cell aggregate comprising a ciliary marginal zone-like structure.
Couillard-Despres and Nakano do not teach culturing an aggregate of pluripotent stem cells in a medium containing a substance acting on bone morphogenetic protein (BMP) signal transduction pathway to form a cell aggregate comprising a retinal tissue. However, such a step would have been considered obvious in view of Temple et al., who teaches that BMP can be used in a variety of differentiation procedures involving stem cells isolated from retinal tissue. See paragraphs [0130]-[0138], [0157]-[0160] and [0034] for example. 
One of ordinary skill in the art would have considered it obvious to include BMP agonists in a method of differentiating pluripotent stem cells from retinal tissue into a ciliary marginal zone-like structure. Temple teaches that BMP2 and BMP4 can be used to differentiate retinal pigment epithelial stem and progenitor cells into a variety of tissues including retinal cell progeny. This is considered sufficient motivation to include BMP in a method of culturing prima facie obvious at the time the invention was made.

Allowable Subject Matter
Claim 19 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633